DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
vibration damping flexible elastic and resilient connection portion in claims 1-10, 17-20
flexible elastic connection portion in claim 12
control module in claim 14
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Objections
Claim 20 is objected to because of the following informalities:  “the second flexible connection portion” should read --the second flexible connection portion.--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the vibration damping flexible elastic and resilient connection portions” while parent claim 1 recites “at least one…connection portion”. It is unclear whether applicant intends to reference “at least one” or a plurality of connection portions.
Claim 19 recites “the first…connection portion has a length and a width and the second…connection portion has a length and a width, and wherein the length and the width of the first…connection portion is equal to the length and the width of the first…connection portion”. Since the length and width of the first connection portion is inherently equal to itself, it is unclear whether applicant intends to reference the length and width of the first connection portion is equal to the length and width of the second connection portion.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0188017 (Wu).
Regarding claim 1, Wu teaches a flexible stimulation device (abstract), comprising: a first device end (Figure 2, terminal end of outer pad 202, [0020]-[0021]); a base portion (Figure 2, outer pad, 202) having a first base end adjacent to the first device end and a second base end (Figure 2; [0020]-[0021]); a second device end (Figure 2, terminal end of inner pad, 204, [0020]-[0021]); a distal portion (Figure 2, inner pad, 204) extending from the second device end toward the second base end (Figure 2; [0020]-[0021]); at least one vibration damping flexible elastic and resilient connection portion (Figure 2, connecting members, 206 and 208) between the second base end and the distal portion ([0020]; [0023]; connection portions 206, 208 include an inner core 232 formed of a thermoplastic elastomer enclosed by a shell 230 formed of vibration damping material, such as silicone or rubber, thus is capable of reducing vibratory transmission from motor 236 along connection portion 206, 208, corresponding to the disclosed structure for the “vibration damping…connection portion” interpreted under 35 U.S.C. 112(f), [0026]; [0034]-[0035]); and a vibrating motor (Figure 2, vibrating motor, 236) in the distal portion (204) structured and arranged to cause vibration of the distal portion (204) ([0027]).
claim 2, Wu teaches the flexible stimulation device comprises a single one of the vibration damping flexible elastic and resilient connection portions (206, 208) (“flexible elastic connection portion” construed as connectors 206 and 208, see Figure 2).
Regarding claim 3, Wu teaches the at least one vibration damping flexible elastic and resilient connection portion (206, 208) allows the distal portion (204) to comprise an angular range of motion or from 5 to 60 degrees in any direction from a longitudinal axis of the flexible stimulation device ([0034]-[0036]).
Regarding claim 4, Wu teaches the at least one vibration damping flexible elastic and resilient connection portion (206, 208) allows the distal portion (204) to elastically return to its original shape (connection portions 206, 208 include an inner core 232 formed of a thermoplastic elastomer enclosed by a shell 230 formed of vibration damping material, such as silicone or rubber, thus allows the second pad 204 to elastically return to its original shape and position, [0026]).
Regarding claim 5, Wu teaches the at least one vibration damping flexible elastic and resilient connection portion (206, 208) is made of silicone ([0026]).
Regarding claim 10, Wu teaches the at least one vibration damping flexible elastic and resilient connection portion (206, 208) substantially reduces the transmission of vibration from the distal portion (204) to the base portion (202) (connection portions 206, 208 include an inner core 232 formed of a thermoplastic elastomer enclosed by a shell 230 formed of vibration damping material, such as silicone or rubber, thus is capable of reducing vibratory transmission from motor 236 along connection portion 206, 208, [0026]).
claim 11, Wu teaches the distal portion (204) is covered by a flexible outer sleeve (Figure 2, shell, 230) (Figure 2; [0026]).
Regarding claim 12, Wu teaches the distal portion (204), the at least one flexible connection portion (206, 208) and a portion of the base portion (202) are covered by a flexible outer sleeve (Figure 2, shell, 230) (Figure 2; [0026]).
Regarding claim 13, Wu teaches the base portion (204) further comprises a handle portion adjacent to the first device end (portion of pad 204 adjacent terminal end construed as “handle portion”, see Figure 2).
Regarding claims 14-16, Wu teaches the base portion (202) comprises an internal cavity retaining an electronic module comprising: a power supply (Figure 2, power source, 228); a control module (Figure 2, PCBA, 226); and at least one control button (Figure 2, push button, 212); wherein the electronic module is in electrical communication with the vibrating motor (236) in the distal portion (204); wherein the at least one control button (212) is structured and arranged to toggle the vibrating motor (236) between off, a first vibration mode, and a second vibration mode ([0027]; [0037]-[0040]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0188017 (Wu).
claims 6 and 7, Wu teaches all the limitations of claim 1. Wu teaches the connection portion may have various “shapes and sizes” ([0023]), but does not quantify the lengths of each section of the device. Accordingly, Wu does not teach a length of the base portion is at least 200 percent greater than a flexible length of the at least one vibration damping flexible elastic and resilient connection portion, and a length of the distal portion is at least 150 percent greater than a flexible length of the at least one vibration damping flexible elastic and resilient connection portion.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Wu such that a length of the base portion is at least 200 percent greater than a flexible length of the at least one vibration damping flexible elastic and resilient connection portion, and a length of the distal portion is at least 150 percent greater than a flexible length of the at least one vibration damping flexible elastic and resilient connection portion, because Applicant has not disclosed that such lengths provide an advantage, are used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected applicant’s invention to perform equally well with the lengths of the base portion, distal portion, and vibration damping flexible elastic and resilient connection portion of Wu because Wu teaches such a configuration permits the base and distal portions to be placed as desired, in any of a variety of positions, to accommodate the preferences of the user ([0023]; [0025]; Figure 2.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0188017 (Wu) in view of U.S. Patent Application Publication No. 2009/0234182 (Bucholz).
Regarding claim 8, Wu teaches all the limitations of claim 1. Wu teaches the connection portion may have various “shapes and sizes” ([0023]), but does not specify the dimensions of the device.
However, Bucholz teaches a flexible stimulation device, comprising: a connection portion (Figure 1, middle portion, 120) disposed between a distal portion and a base portion, wherein the ratio of a width of the connection portion (120) to a length of the connection portion (120) is from 3:1 to 1:3 (Middle portion 120 is generally disclosed as similar in diameter to the first and second end portions, 110 and 116, see Figure 1. The first and second end portions, 110 and 116, are disclosed as having a diameter of 1-2 inches, [0069]-[0070]. The middle portion 120 is disclosed as having a length of 2.5-4 inches, [0071]. Accordingly, the ratio of the middle portion 120 width to its length ranges from 2:2.5 to 1:4.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dimensions of the vibration damping flexible elastic and resilient connection portion of Wu such that the ratio of its width to its length ranges from 3:1 to 1:3 as taught by Bucholz, because Bucholz teaches such a range of width and length dimensions are desirable for achieving the desired stimulation of the user ([0069]-[0071]).
Regarding claim 9, Wu teaches all the limitations of claim 1. Wu teaches the vibration damping flexible elastic and resilient connection portion (206, 208) may be detachably attached to the base (202) and distal (204) portions ([0031]), and does not 
However, Bucholz teaches a flexible stimulation device (abstract), comprising: at least one connection portion (Figure 1, middle portion, 120) having a first radial channel (Figures 1-2, threaded coupler element, 140) recessed in a body of the at least one connection portion (120) adjacent to a first end and a second radial channel (Figures 1-2, threaded coupler element, 142) recessed in the body adjacent to a second end, and wherein the first radial channel (140) may be structured and arranged engage with a connection engagement protrusion of a base portion (Figure 1, second end portion, 116) and the second radial channel may be structured and arranged to engage with a connection engagement protrusion of a distal portion (Figure 1, first end portion, 110) ([0067]; [0071]-[0072]; see Figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wu such that the connection portion includes radial channels structured and arranged to engage protrusions of each of the base and distal portions as taught by Bucholz, because Bucholz teaches such a configuration provides a detachable connection, and results in a “highly customizable” device to fit an individual user’s needs and preferences ([0003]; [0066]).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,524,977. Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application is merely broader in scope than all that is recited in claim 1 of the ‘977 patent. That is, claim 1 is anticipated by claim 1 of the ‘977 patent. Once applicant has received a patent for a species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). Claims 2-16 of the instant application are anticipated by claims 1-13 of the ‘977 patent, by the same reasoning.
Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,524,977 in view of U.S. Patent Application Publication No. 2009/0234182 (Bucholz).
Regarding instant claim 17,  claim 1 of the ‘977 patent recites all that is recited in instant claim 17. The difference between instant claim 17 and claim 1 of the ‘977 patent lies in that instant claim 17 recites “a first vibration damping flexible elastic and resilient connection portion between the second base end and the distal portion, and a second vibration damping flexible elastic and resilient connection portion between the first vibration damping flexible elastic and resilient connection portion and the distal portion”, which is not recited in instant claim 17. 
However, Bucholz teaches a flexible stimulation device (abstract; Figures 2-3), comprising: a first device end; a base portion (Figure 2, second-end portion, 116) Figure 2, first end portion, 110) extending from the second device end toward the second base end ([0065]-[0067]); a first connection portion (Figure 2, middle portion, 120) between the second base end and the distal portion (110) ([0067]); a second connection portion (120) between the first connection portion (120) and the distal portion (110) ([0067]); and a vibration motor (Figure 3, slim-line vibrator, 160) ([0074]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible stimulation device having at least one connection portion of claim 1 of the ‘977 patent to include a first connection portion between the second base end and the distal portion and a second connection portion between the first connection portion and the distal portion as taught by Bucholz, because Bucholz teaches providing more than one connection portion, such as providing two consecutive connection portions between the respective base and distal portions of the device, permits the user to customize the size, shape, and dimensions of the device in accordance with their individual preferences ([0066]-[0067]).
Regarding instant claim 18, claim 1 of the ‘977 patent in view of Bucholz recites all that is recited in instant claim 17 (which is encompassed by claim 18). Claim 3 of the ‘977 patent recites all that is recited in instant claim 18.
Regarding instant claim 19, claim 1 of the ‘977 patent in view of Bucholz recites all that is recited in instant claim 19 (which encompasses instant claim 17). The difference between instant claim 19 and claim 1 of the ‘977 patent lies in that instant claim 19 recites “the first vibration damping flexible elastic and resilient connection 
However, Bucholz further teaches the first connection portion (120) has a length and a width and the second connection portion (120) has a length and a width, and wherein the length and the width of the first connection portion (120)is equal to the length and the width of the second connection portion (120) (see Figures 2-3; [0067]; [0071]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection portions of claim 1 of the ‘977 patent in view of Bucholz such that the length and width of the first connection portion is equal to that of the second connection portion as taught by Bucholz, because Bucholz teaches providing two consecutive connection portions of the same length and width between the respective base and distal portions of the device, permits the user to customize the size, shape, and dimensions of the device in accordance with their individual preferences ([0066]-[0067]; [0071]).
Regarding instant claim 20, claim 1 of the ‘977 patent in view of Bucholz recites all that is recited in instant claim 20 (which encompasses instant claim 17). The difference between instant claim 20 and claim 1 of the ‘977 patent lies in that instant claim 20 recites “a first rigid intermediate portion between the first vibration damping flexible elastic and resilient connection portion and the second flexible connection portion”, which is not recited in claim 1 of the ‘977 patent.
.
Allowable Subject Matter
Claims 17-20 would be allowable if rewritten or amended to overcome the double patenting rejections and the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art of record teach and/or fairly suggest the flexible stimulation device of claim 17, comprising a base portion having a first base end adjacent to a first device end and a second base end; a distal portion extending from a second device end toward the second base end; a first vibration damping flexible elastic and resilient connection portion between the second base end and the distal portion, and a second vibration damping flexible elastic and resilient connection portion between the first connection portion and the distal portion (the first and second “vibration damping flexible elastic and resilient connection portion” interpreted as its corresponding structure(s) disclosed in applicant’s specification in light of 35 U.S.C. 112(f)); and a vibrating motor 
The closest prior art of record, Wu et al., teaches the flexible stimulation device as in claimed, comprising: a first device end (Figure 2, terminal end of outer pad 202, [0020]-[0021]); a base portion (Figure 2, outer pad, 202) having a first base end adjacent to the first device end and a second base end (Figure 2; [0020]-[0021]); a second device end (Figure 2, terminal end of inner pad, 204, [0020]-[0021]); a distal portion (Figure 2, inner pad, 204) extending from the second device end toward the second base end (Figure 2; [0020]-[0021]); at least one vibration damping flexible elastic and resilient connection portion (Figure 2, connecting members, 206 and 208) between the second base end and the distal portion ([0020]; [0023]; connection portions 206, 208 include an inner core 232 formed of a thermoplastic elastomer enclosed by a shell 230 formed of vibration damping material, such as silicone or rubber, thus is capable of reducing vibratory transmission from motor 236 along connection portion 206, 208, corresponding to the disclosed structure for the “vibration damping…connection portion” interpreted under 35 U.S.C. 112(f), [0026]; [0034]-[0035]); and a vibrating motor (Figure 2, vibrating motor, 236) in the distal portion (204) structured and arranged to cause vibration of the distal portion (204) ([0027]). Wu et al. teaches the device includes first and second vibration damping flexible elastic and resilient connection portions (206, 208) (Figure 1A). However, Wu et al. teaches the portions (206 and 208) are substantially parallel, and does not teach the second connection portion is disposed between the first connection portion and the distal portion as claimed.
Figures 2-3), comprising: a first device end; a base portion (Figure 2, second-end portion, 116) having a first base end adjacent to the first device end (110) and a second base end ([0065]-[0067]); a second device end; a distal portion (Figure 2, first end portion, 110) extending from the second device end toward the second base end ([0065]-[0067]); a first connection portion (Figure 2, middle portion, 120) between the second base end and the distal portion (110) ([0067]); a second connection portion (120) between the first connection portion (120) and the distal portion (110) ([0067]); and a vibration motor (Figure 3, slim-line vibrator, 160) ([0074]). However, Bucholz does not teach the connection portions (120) are vibration damping, flexible, elastic, and resilient corresponding to the structure disclosed in applicant’s original specification in light of 35 U.S.C. 112(f) (specification, connection portion 60). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2011/0034763 (Dominick et al.) teaches a flexible stimulation device having a resilient and elastic connection portion between a base portion and a distal end (abstract; Figures 1 and 4).
U.S. Patent No. 8,622,890 (Caggiano et al.) teaches a flexible stimulation device having a resilient and elastic connection portion between a base portion and a distal end (abstract; Figures 1 and 8
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791